Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 1 of 25 PageID #: 1716




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 ESI/EMPLOYEE SOLUTIONS, L.P.,             §
 ET AL.                                    §
                                           §
 v.                                        § CIVIL NO. 4:19-CV-570-SDJ
                                           §
 CITY OF DALLAS, ET AL.                    §

                    MEMORANDUM OPINION AND ORDER

      The City of Dallas (the “City”)1 enacted an ordinance requiring employers to

provide Dallas-based employees one hour of paid sick leave for every thirty hours

worked (the “Ordinance”). DALL., TEX., CODE §§ 20–1 through 20–12. Plaintiffs

ESI/Employee Solutions, L.P., and Hagan Law Group L.L.C. (the “Employer-

Plaintiffs”), two employers subject to the Ordinance, filed a lawsuit alleging that the

Ordinance violates the First, Fourth, and Fourteenth Amendments to the United

States Constitution. They also joined the State of Texas (together, “Plaintiffs”) in

alleging that the Ordinance was preempted by Texas state law. Following the Court’s

ruling on a previous motion to dismiss, only two claims remain in the case: the Fourth

Amendment claim and the state preemption claim.

      Before the Court is Defendants’ Motion to Dismiss Under Rule 12(b)(1),

Renewed Motion to Decline Supplemental Jurisdiction, and Memorandum in

Support. (Dkt. #69). The City seeks dismissal of both remaining claims. The City first

asserts that the Employer-Plaintiffs’ Fourth Amendment claim should be dismissed



      1   For the purposes of this opinion, the Court will refer to all of the Defendants
collectively as “the City.”


                                           1
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 2 of 25 PageID #: 1717




because it has been rendered moot by a recent amendment to the Dallas City Code.

The City further argues that, based on the anticipated dismissal of the Fourth

Amendment claim, the Court should no longer exercise supplemental jurisdiction

over the state preemption claim.

      Having reviewed the Motion, the parties’ briefing, and the relevant law, the

Court finds that the Motion should be GRANTED in part and DENIED in part.

Because a recent amendment to the City’s municipal code makes clear that

precompliance review will now be available for parties that receive administrative

subpoenas under the Ordinance, the Employer-Plaintiffs’ Fourth Amendment claim

will be dismissed as moot. However, the Court will retain jurisdiction over the

remaining state preemption claim.

                                   I. BACKGROUND

A.    The Court’s Prior Rulings

      The Ordinance requires employers to grant one hour of paid sick leave for every

thirty hours worked by an employee within the Dallas city limits, regardless of the

employer’s location. DALL., TEX., CODE §§ 20–4(a), (b). The Ordinance also authorizes

the City to conduct investigations, triggered by employee complaints, to assess

employer compliance. Such investigations may include the use of administrative

subpoenas to compel witness attendance or material and document production. Id.

§ 20–10(a)–(b). Violations of any portion of the Ordinance result in a fine. Id.

§ 20–11(a).




                                         2
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 3 of 25 PageID #: 1718




      The Employer-Plaintiffs challenged the constitutional validity of the

Ordinance, alleging violations of the First, Fourth, and Fourteenth Amendments to

the United States Constitution. Together with the State of Texas, the Employer-

Plaintiffs also assert that the Ordinance is preempted by state law. The Employer-

Plaintiffs and Texas also filed a preliminary-injunction motion seeking to prevent the

enforcement of the Ordinance pending the resolution of this case. For its part, the

City moved to dismiss all claims asserted by Plaintiffs under Federal Rule of Civil

Procedure 12(b)(1) and (b)(6).

      The City’s dismissal motion was granted in part. The Employer-Plaintiffs’ First

and Fourteenth Amendment claims were dismissed, but the Court held that Plaintiffs

had adequately pleaded the Fourth Amendment and state preemption claims to avoid

dismissal of those causes of action. ESI/Emp. Sols., L.P. v. City of Dallas,

450 F.Supp.3d 700, 727–32 (E.D. Tex. 2020) (“ESI”). The Court went on to grant the

preliminary injunction requested by the Plaintiffs, holding that, as to the state

preemption claim, the Plaintiffs had established a substantial likelihood of success

on the merits, a threat of irreparable injury, and that the balance of equities and the

public interest favored a preliminary injunction. Id. at 732–38. Based on these

conclusions, the Court enjoined the City from enforcing the Ordinance pending

resolution of the case. Because the Court concluded that Plaintiffs’ state preemption

claim met the requirements for a preliminary injunction, the Court did not address

the question of whether injunctive relief was also merited as to the Employer-

Plaintiffs’ Fourth Amendment claim.




                                          3
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 4 of 25 PageID #: 1719




B.    The City Amends Its Municipal Code

      The Employer-Plaintiffs’ Fourth Amendment claim turns on the assertion that

the Ordinance “requires employers to submit to unlimited, unreasonable

administrative subpoenas with no provision for judicial review before being required

to comply.” (Dkt. #9 ¶ 65). According to the Employer-Plaintiffs, the Ordinance

violates, on its face, the freedom from unreasonable search and seizure under the

Fourth Amendment to the United States Constitution. (Dkt. #9 ¶ 66). The Employer-

Plaintiffs specifically point to Section 20–10(b) of the Ordinance, which empowers the

City to “issue subpoenas to compel the attendance of a witness or the production of

materials or documents in order to obtain relevant information and testimony.”

DALL., TEX., CODE § 20–10(b). Section 20–10(b) goes on to state that “[r]efusal to

appear or to produce any document or other evidence after receiving a subpoena

pursuant to this Section is a violation of this chapter and subject to sanctions as

described in Section 2–9 of the Dallas City Code.” Id. Because nothing in

Section 20–10(b) or elsewhere in the Ordinance sets forth a procedure for obtaining

precompliance review of these administrative subpoenas, the Employer-Plaintiffs

allege the Ordinance facially violates the Fourth Amendment.

      The City’s previous dismissal motion countered that a different portion of the

Dallas City Code, Section 2–8, sets forth the procedure for precompliance review of

the subpoenas. At that time, and prior to its recent amendment, Section 2–8 stated

that “[i]n all hearings and investigations” conducted by the City, the City may

“subpoena witnesses and compel the production of books, papers and other evidence




                                          4
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 5 of 25 PageID #: 1720




material to such inquiry in the same manner as is now prescribed by the laws of this

state for compelling the attendance of witnesses and production of evidence in the

corporation court.” Id. § 2–8. This Court previously held that the structure of the

Ordinance did not support the City’s contention that the prior version of Section 2–8

applied to administrative subpoenas under Section 20–10(b) and that the prior

version of Section 2–8 described only how a subpoena might be issued, not a

procedure for precompliance review. ESI, 450 F.Supp.3d at 726–27.

      Following the Court’s order enjoining the enforcement of the Ordinance

pending the resolution of this case, the City passed an ordinance amending

Section 2–8 of the Dallas City Code (the “Amendment”). The Amendment adds to

Section 2–8 the following language:

      A person receiving a subpoena in accordance with this section may,
      before the return date specified in the subpoena, petition the corporation
      court for a motion to modify or quash the subpoena. This provision for
      pre-compliance review applies to all subpoenas, including but not
      limited to those pursuant to . . . [Section] 20–10 . . . .

DALL., TEX., CODE § 2–8. Based on this Amendment to Section 2–8 of the Dallas City

Code, the City has now submitted another Rule 12(b)(1) dismissal motion, asserting

that the Amendment renders the Employer-Plaintiffs’ Fourth Amendment claim

moot and deprives the Court of subject-matter jurisdiction over both the Fourth

Amendment claim and, by extension, the state preemption claims.

                               II. LEGAL STANDARDS

      “Federal courts are courts of limited jurisdiction, possessing only that power

authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256,

133 S.Ct. 1059, 185 L.Ed.2d 72 (2013) (internal quotation marks omitted). A federal


                                          5
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 6 of 25 PageID #: 1721




court has original jurisdiction to hear a suit when it is asked to adjudicate a case or

controversy that arises under federal-question or diversity jurisdiction. U.S. CONST.,

art. III, § 2, cl. 1; 28 U.S.C. §§ 1331–32. Courts have “an independent obligation to

determine whether subject-matter jurisdiction exists.” Arbaugh v. Y&H Corp.,

546 U.S. 500, 514, 126 S.Ct. 1235, 163 L.Ed.2d 1097 (2006). However, a defendant

may also challenge a court’s subject-matter jurisdiction by filing a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(1). A Rule 12(b)(1) challenge to a court’s

subject-matter jurisdiction may address the sufficiency of the facts pleaded in the

complaint (a “facial” attack) or may challenge the accuracy of the facts underpinning

the claimed federal jurisdiction (a “factual” attack). See King v. U.S. Dep’t of Veteran’s

Affs., 728 F.3d 410, 413 (5th Cir. 2013) (quoting Ramming v. United States, 281 F.3d

158, 161 (5th Cir. 2001)). “An attack is ‘factual’ rather than ‘facial’ if the defendant

‘submits affidavits, testimony, or other evidentiary materials’” to controvert subject-

matter jurisdiction. Superior MRI Servs., Inc. v. All. Healthcare Servs., Inc., 778 F.3d

502, 504 (5th Cir. 2015) (quoting Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir.

1981)).

      When, as here, a defendant contests the facial sufficiency of the facts pleaded

in the complaint to confer jurisdiction, those facts are entitled to a presumption of

truth. See Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547,

553 (5th Cir. 2010) (accepting material allegations in the complaint as true when

subject-matter jurisdiction was challenged on the face of the pleadings);

Williamson v. Tucker, 645 F.2d 404, 412 (5th Cir. 1981) (noting that the court “must




                                            6
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 7 of 25 PageID #: 1722




consider the allegations in the plaintiff’s complaint as true” if a Rule 12(b)(1) motion

is based on the face of the complaint). However, a legal conclusion “couched as a

factual allegation” is not entitled to the same presumption of truth. Alfred v. Harris

Cnty. Hosp. Dist., 666 F.App’x 349, 352 (5th Cir. 2016) (per curiam) (quoting Machete

Prods., L.L.C. v. Page, 809 F.3d 281, 287 (5th Cir. 2015)). If the facts pleaded are

sufficient to confer jurisdiction, then a Rule 12(b)(1) motion will not succeed.

Paterson, 644 F.2d at 523.

                                   III. DISCUSSION

A. Mootness of Fourth Amendment Claim

      “Mootness is ‘the doctrine of standing in a time frame. The requisite personal

interest that must exist at the commencement of litigation (standing) must continue

throughout its existence (mootness).’” Ctr. for Individual Freedom v. Carmouche,

449 F.3d 655, 661 (5th Cir. 2006) (quoting U.S. Parole Comm’n v. Geraghty, 445 U.S.

388, 397, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980)). When a case has been rendered

moot, a federal court lacks constitutional authority to resolve the issues that it

presents. Env’t Conservation Org. v. City of Dallas, 529 F.3d 519, 525 (5th Cir. 2008).

Mootness occurs when a case no longer presents “live” issues or “the parties lack a

legally cognizable interest in the outcome.” Chafin v. Chafin, 568 U.S. 165, 172,

133 S.Ct. 1017, 185 L.Ed.2d 1 (2013). As the Supreme Court has explained, however,

a suit becomes moot only when “it is impossible for a court to grant any effectual relief

whatever to the prevailing party.” Id. “As ‘long as the parties have a concrete interest,

however small, in the outcome of the litigation, the case is not moot.’” Id.




                                           7
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 8 of 25 PageID #: 1723




      As relevant here, if a defendant voluntarily ceases the complained-of behavior,

a case may be rendered moot if: “(1) it can be said with assurance that there is no

reasonable expectation . . . that the alleged violation will recur, and (2) any interim

relief or events have completely and irrevocably eradicated the effects of the alleged

violation.” County of Los Angeles v. Davis, 440 U.S. 625, 631 99 S.Ct. 1379,

59 L.Ed.2d 642 (1979) (quotation omitted). Because this is a heavy burden, “the

voluntary cessation of a complained-of activity by a defendant ordinarily does not

moot a case.” Sossamon v. Lone Star State of Texas, 560 F.3d 316, 324 (5th Cir. 2009),

aff’d sub nom. Sossamon v. Texas, 563 U.S. 277, 131 S.Ct. 1651, 179 L.Ed.2d 700

(2011). However, the burden is lessened when the defendant is a government actor,

as courts treat the government’s voluntary cessation of allegedly wrongful conduct

“with some solicitude” and government actors are “accorded a presumption of good

faith because they are public servants, not self-interested private parties.” Id. at 325.

Thus, courts “assume that formally announced changes to official governmental

policy are not mere litigation posturing.” Id.

      In Sossamon, a prisoner plaintiff sought injunctive relief based on the prison’s

local policy of preventing general-population prisoners on cell restriction from

attending religious services. Id. at 321. However, on appeal, the director of the Texas

Department of Criminal Justice, who oversees the administration of Texas’s state

prisons, testified that, as of the time of appeal, Texas had ended the complained-of

policy. Id. at 324. The Fifth Circuit held that, under the lighter burden for

government actors, the director’s testimony alone made “absolutely clear” that the




                                           8
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 9 of 25 PageID #: 1724




complained-of policy could not “reasonably be expected to recur.” Id. at 325. The court

further held: “We will not require some physical or logical impossibility that the

challenged policy will be reenacted absent evidence that the voluntary cessation is a

sham for continuing possibly unlawful conduct.” Id.

      Here, the Employer-Plaintiffs assert that the Ordinance requires employers to

submit to unlimited and unreasonable administrative subpoenas with no provision

for judicial review before being required to comply. The City responds that, following

the Amendment, Section 2–8 now provides for judicial review before employers are

required to comply and renders moot the Employer-Plaintiffs’ Fourth Amendment

challenge. The Court agrees. Because the Amendment to Section 2–8 makes clear

that employers subject to the Ordinance may now obtain precompliance review of

administrative subpoenas issued under Section 20–10, the Employer-Plaintiffs’

Fourth Amendment claim has become moot.

      The Employer-Plaintiffs resist this result, maintaining that the Amendment

to Section 2–8 does not moot their Fourth Amendment claim because it does not make

“absolutely clear” that the City’s allegedly wrongful behavior cannot reasonably be

expected to recur. The Employer-Plaintiffs make several arguments in support of this

contention, none of which supports the Employer-Plaintiffs’ conclusion that,

notwithstanding the City’s Amendment of Section 2–8, the Employer-Plaintiffs’

Fourth Amendment claim still presents a “live” controversy.




                                          9
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 10 of 25 PageID #: 1725




      i. The timing of the City’s voluntary cessation

      The Employer-Plaintiffs first attempt to distinguish Sossamon by pointing to

the court’s dicta that:

      The good faith nature of Texas’s cessation is buttressed by the fact that
      Sossamon did not obtain relief below. Had the trial court granted the
      injunction, we might view any attempt to force a vacatur of such
      determination (particularly in favor of a pro se prisoner) with a
      jaundiced eye.

Sossamon, 560 F.3d at 325. Relying on this dicta, the Employer-Plaintiffs argue that,

because the Court had already enjoined the City from enforcing the Ordinance prior

to the City’s Amendment of Section 2–8, the Amendment should be viewed with

skepticism and not be permitted to render the Employer-Plaintiffs’ Fourth

Amendment claim moot.

      In support of this argument, the Employer-Plaintiffs also point to the Fifth

Circuit’s decision in Allied Home Mortg. Corp. v. HUD, 618 F.App’x 781, 786 (5th Cir.

2015) (per curiam). In Allied Home, the plaintiffs challenged the U.S. Department of

Housing and Urban Development’s (“HUD”) policies as unconstitutional. Id. HUD

responded that it would cease the complained-of policy. Id. However, HUD rescinded

its policy only after the trial court had enjoined it. Id. Noting the above dicta in

Sossamon, the Fifth Circuit acknowledged that “[t]he fact that HUD withdrew the

suspensions only after the district court preliminarily enjoined them cuts against

HUD’s claim of permanent cessation.” Id. at 786 n.6. Nevertheless, the court

concluded that “based on the totality of the circumstances . . . there is no reasonable

probability that the suspensions will be reinstated.” Id.




                                          10
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 11 of 25 PageID #: 1726




      The same is true here. Based on the totality of the circumstances following the

Amendment, there is no reasonable probability that the City will empower officials

to issue administrative subpoenas without allowing for precompliance review.

Indeed, the City’s cessation of conduct here is clearer than that of the government

actors in both Sossamon and Allied Home. In those cases, the complained-of policies

were merely abandoned. Here, the City has formally amended the Dallas City Code.

Cf. Ragsdale v. Turnock, 841 F.2d 1358, 1366 (7th Cir. 1988) (holding that the state

actor had mooted the controversy by voluntarily ceasing its conduct, even though the

court “share[d] plaintiffs’ concern that the State ha[d] not acted to remove or amend

the statute and regulations”). Even absent formal amendment of a complained-of

statute or ordinance, “courts do not, as a rule, enjoin conduct which has been

discontinued with no real prospect that it will be repeated.” Id. Thus, the Court

concludes that where there is formal amendment, as here, the government actor has

gone even further to meet its burden—notwithstanding the timing of the City’s

voluntary cessation.

      The additional cases cited by the Employer-Plaintiffs to support the

proposition that a “live” controversy remains because the City may later remove the

Amendment’s precompliance protection are all inapposite. For example, the

Employer-Plaintiffs point to City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283,

102 S.Ct. 1070, 71 L.Ed.2d 152 (1982), a case in which a city ordinance was enjoined

because it was unconstitutionally vague. 455 U.S. at 285–88. While on appeal, the

city amended the ordinance, which the city argued mooted the vagueness issue. Id.




                                         11
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 12 of 25 PageID #: 1727




at 288. The Supreme Court held that the issue was not moot as “the city’s repeal of

the objectionable language would not preclude it from reenacting precisely the same

provision if the District Court’s judgment were vacated.” Id. at 289. Crucially, though,

the city had “announced just such an intention.” Id. at 289 n.11. The city had also

done the same with another complained-of provision of the same ordinance—

reenacting the provision after a state court’s injunction was vacated. Id. at 289.

Under these facts, the Court found that the plaintiffs’ claim was not moot because

the city had not made absolutely clear that it would not reenact the complained-of

provision—and had, in fact, shown the opposite. Here, unlike in Aladdin’s Castle, the

City has not announced or otherwise demonstrated any intent to reenact the

complained-of policy. Thus, Aladdin’s Castle is not analogous to this case.

      The Employer-Plaintiffs’ reliance on Knox v. Serv. Emps. Intl’ Union, Local

1000, 567 U.S. 298, 302, 132 S.Ct. 2277, 183 L.Ed.2d 281 (2012), is similarly

misplaced. In Knox, a union collected fees from objecting non-members that it then

spent on financing the union’s political activities. Id. at 304–05. Many of the objecting

non-members filed a class action, alleging that the fees violated their First

Amendment rights. Id. at 305. The district court granted summary judgment for the

plaintiffs and ordered the union to send a notice to all class members offering a full

refund. Id. at 306. Following a reversal by the Ninth Circuit, the Supreme Court

granted certiorari. Id. at 306–07. However, after the Court granted certiorari, the

union, albeit belatedly, obeyed the district court’s order by offering a full refund of

the fees paid, and the union moved to dismiss the claims as moot. Id. at 307. The




                                           12
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 13 of 25 PageID #: 1728




Court, viewing this post-certiorari maneuver “with a critical eye,” found that the

union’s refund did not moot the case. Id. The Court affirmed that claims become moot

only when it is impossible to grant any effectual relief and held that it could grant

relief because there was still a controversy as to the adequacy of the union’s refund.

Id. Specifically, the plaintiffs argued that the refund offer came with a host of

conditions, caveats, and unnecessary complications aimed at reducing the number of

members who could or would claim the refund. Id. at 308. Under these facts, the

Court held that the controversy was still “live.” Id. Again, the circumstances here do

not present a similar scenario because the City’s Amendment to Section 2–8 formally

and   unequivocally   provides   an   opportunity    for   precompliance   review    of

administrative subpoenas issued under the Ordinance.

      Finally, as the City points out, the lack of an as-applied challenge in this case

distinguishes it from the cases primarily relied upon by the Employer-Plaintiffs. The

Employer-Plaintiffs have presented a facial challenge to the Ordinance under the

Fourth Amendment, not an as-applied challenge. Such facial challenges are the most

difficult to mount successfully because “the challenger must establish that no set of

circumstances exists under which the [act or ordinance] would be valid.” United

States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987). After this

Court held that the Employer-Plaintiffs had adequately pleaded a Fourth

Amendment claim, the City amended its municipal code to correct the Fourth

Amendment issue identified by the Employer-Plaintiffs, and the municipal code now

expressly provides for precompliance review of administrative subpoenas issued




                                          13
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 14 of 25 PageID #: 1729




under the Ordinance. Because the Employer-Plaintiffs have made no as-applied

challenge, the Court must evaluate only whether the post-Amendment Ordinance, on

its face, still presents a “live” controversy concerning the Employer-Plaintiffs’ Fourth

Amendment claim. It does not.

      ii. The City’s continued defense of its prior policy

      The Employer-Plaintiffs also assert that, formal amendment or not, the City

has not mooted the Fourth Amendment claim because the City has continued to

defend the constitutionality of the pre-Amendment subpoena provisions and that this

persistence indicates bad faith. The Employer-Plaintiffs point to two cases in support

of this argument. First, the Employer-Plaintiffs cite Pro-Life Cougars, a case

involving a First Amendment challenge to a University of Houston speech policy that

was alleged to unconstitutionally discriminate against student expression on campus.

Pro-Life Cougars v. Univ. of Hous., 259 F.Supp.2d 575, 577 (S.D. Tex. 2003). After the

entry of a preliminary injunction preventing enforcement of the speech policy, the

University rescinded the policy and replaced it with a “new” speech policy. Id. at 581.

However, the University also appealed the preliminary injunction to the Fifth Circuit.

Id. Moreover, the “new” speech policy put in place by the University included

“pervasive limitations” on free speech that the district court quipped might give the

plaintiffs cause to recall the original speech policy with “fondness for its ‘liberality.’”

Id.

      In the second case the Employer-Plaintiffs cite, Amawi, the Texas Legislature

enacted a bill prohibiting state entities from contracting with companies that were




                                            14
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 15 of 25 PageID #: 1730




“boycotting” the nation of Israel. Amawi v. Pflugerville Indep. Sch. Dist. No. 1:18-CV-

1091-RP, 2019 WL 4980454, at *5 (W.D. Tex. July 23, 2019). When several sole

proprietors challenged the bill and requested injunctive relief, the court preliminarily

enjoined enforcement of the statute based, in part, on the court’s conclusion that the

plaintiffs would likely succeed on the merits of their claims that the statute violated

the First Amendment. Id. As in Pro-Life Cougars, the defendants appealed the

injunction to the Fifth Circuit. Id. Further, the Amawi court noted that, just days

after entry of the preliminary injunction, the Texas Legislature enacted amended

legislation that, in the court’s view, would have violated the injunction in the same

manner as the complained-of bill. Id. at *1, 5. On these facts, the court concluded that

it was not “absolutely clear” that the complained-of legislation would not be reenacted

because the Texas Legislature had, in the district court’s view, already done so. 2

       Because Pro-Life Cougars and Amawi are unlike this case, they are unhelpful

to the Employer-Plaintiffs’ argument against mootness. First, unlike the defendants

in those cases, the City did not seek appellate review of this Court’s order enjoining

the enforcement of the Ordinance. Second, unlike Pro-Life Cougars and Amawi, the

Court did not enter the injunction in this case based on the Employer-Plaintiffs’

Fourth Amendment claim but rather based on the state preemption claim. The

distinction matters because a decision that a claim survives scrutiny under Rule 12(b)


       2  However, as the City points out, the Fifth Circuit later ruled that the amended
legislation at issue in Amawi mooted the plaintiffs’ claims. Amawi v. Paxton, 956 F.3d 816,
819 (5th Cir. 2020). The Fifth Circuit vacated the district court’s preliminary-injunction
order and remanded the case to the district court to enter a judgment dismissing the
complaints. Id. Thus, Plaintiffs’ reliance on the district court’s opinion, which was based on
the later-vacated injunction, is questionable at best.


                                             15
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 16 of 25 PageID #: 1731




does not equate to a substantial likelihood of success on the merits, as is required to

support a preliminary injunction. Third, unlike the circumstances the respective

courts concluded were presented in Pro-Life Cougars and Amawi, here, the

Amendment plainly does not perpetuate the defects concerning precompliance review

identified in the Employer-Plaintiffs’ Fourth Amendment challenge but rather

provides for such review of administrative subpoenas as requested by the Employer-

Plaintiffs.

       iii. City Code Section 2–9 does not change the mootness analysis

       Finally, the Employer-Plaintiffs contend that Dallas City Code Section 2–9,

which penalizes subpoenaed parties if they do not timely seek precompliance review,

violates the Fourth Amendment in the same manner as the pre-Amendment

Ordinance. Based on this contention, the Employer-Plaintiffs urge that the Court’s

reasoning regarding the pre-Amendment Ordinance applies equally now. The

Employer-Plaintiffs specifically refer to the following passage in the Court’s

preliminary-injunction order, which reasoned that the pre-Amendment Ordinance:

       create[d] an unconstitutional Hobson’s choice for the recipient of an
       administrative subpoena under section 2–8: comply with a potentially
       overbroad subpoena in contravention of Fourth Amendment protections
       or risk a citation that may or may not withstand review for
       reasonableness.

ESI, 450 F.Supp.3d at 727.

       With the Amendment now in place, however, the Hobson’s choice described in

the Court’s prior order no longer exists. Now, subpoenaed parties may either:

(1) comply with a potentially overbroad subpoena, or (2) contest the subpoena before

complying with it. And, contrary to the Employer-Plaintiffs’ assertions, the fact that


                                          16
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 17 of 25 PageID #: 1732




there is a penalty associated with choosing to ignore the subpoena altogether does

not facially abridge the Fourth Amendment. The Employer-Plaintiffs do not identify

any constitutional problem stemming from penalizing a subpoenaed party who rejects

the opportunity to seek precompliance judicial review. The Fourth Amendment

requires only the opportunity for precompliance review. It does not allow parties to

escape subpoenas by doing nothing.

      The Employer-Plaintiffs rely on the Fifth Circuit’s decision in Cotropia v.

Chapman, 721 F.App’x 354 (5th Cir. 2018) (per curiam), to support this argument.

According to the Employer-Plaintiffs, Cotropia stands for the proposition that the

Fourth Amendment requires the onus be placed on the government actor to seek

enforcement of subpoenas, not on the subpoenaed party to move to quash. But this is

neither what Cotropia holds nor what the Fourth Amendment requires. Cotropia

merely holds that “in order for an administrative search to be constitutional, the

subject of the search must be afforded an opportunity to obtain precompliance review

before a neutral decisionmaker.” 721 F.App’x at 358 (emphasis added) (quoting City

of Los Angeles v. Patel, 576 U.S. 409, 420, 135 S.Ct. 2443, 192 L.Ed.2d 435 (2015)). In

Cotropia, the plaintiff alleged that a government actor, the Texas Medical Board

(“TMB”), did not allow an opportunity for precompliance review but instead executed

the subpoena immediately after serving it by taking and copying the subpoenaed

party’s documents over the party’s objection. Id. The Fifth Circuit held that this

allegation, if true, would constitute an unlawful search and seizure under the Fourth

Amendment. Id. Further, the statute at issue that authorized the TMB to issue




                                          17
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 18 of 25 PageID #: 1733




administrative subpoenas explicitly stated that “if a person fails to comply with a

[TMB] subpoena [then TMB] may file suit to enforce the subpoena.” Id. at 359

(quoting TEX. OCC. CODE § 153.007(e)).

       With the Amendment in place, the City’s scheme for administrative subpoenas

under the Ordinance does not run afoul of Cotropia. A city code provision that

contemplates that a fine may be imposed on a party who fails to either comply with a

subpoena or seek precompliance review of the subpoena does not, on its face,

constitute an unlawful search or seizure under the Fourth Amendment. 3 Nor does

Cotropia hold that the Fourth Amendment places the burden on the government actor

to enforce administrative subpoenas; rather, the specific statute at issue in Cotropia

required that.

                                             * * *

       The Employer-Plaintiffs’ Fourth Amendment claim is premised on the

assertion that the Ordinance “requires employers to submit to unlimited,

unreasonable administrative subpoenas with no provision for judicial review before


       3 There is no allegation here that subpoenas issued under Section 20–10(b) fail to allow
the subpoenaed party a reasonable time to comply or seek precompliance review. Rules and
statutes authorizing subpoenas often omit a minimum number of days for complying but will
typically provide a “reasonable time” to comply, and courts have inferred such reasonable-
time restrictions. See, e.g., FED. R. CIV. P. 45(D)(3)(A)(i) (requiring federal subpoenas to give
nonparties a “reasonable time to comply”); In re Subpoena Duces Tecum, 228 F.3d 341
(4th Cir. 2000) (noting that 18 U.S.C. § 3486, which authorizes investigative subpoena power,
requires only a reasonable period of time to comply to satisfy the Fourth Amendment);
Acosta v. Am. Postal Workers Union (APWU) Local 4635, No. ED MC 17-16-JGB, 2017 WL
6886673, at *4 (C.D. Cal. Dec. 4, 2017) (noting that 15 U.S.C. § 49 gives the Secretary of
Labor the power to issue administrative subpoenas without indicating how much time a
respondent must be allowed to comply but applying a reasonable-time requirement
regardless and finding that five days between service and the time for compliance is not
necessarily unreasonable).



                                               18
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 19 of 25 PageID #: 1734




being required to comply.” After the Amendment, this is no longer the case. An

employer subject to a Section 20–10(b) subpoena may now petition the Dallas

Municipal Court for a motion to modify or quash the subpoena before complying. This

formal amendment to the City’s municipal code moots the Fourth Amendment facial

challenge asserted by the Employer-Plaintiffs. 4

B. Supplemental Jurisdiction

       Generally, a district court has original jurisdiction over claims that arise under

federal law, 28 U.S.C. § 1331, as well as cases that arise under state law and meet

certain diversity-of-citizenship and amount-in-controversy requirements, id. § 1332.

A district court may exercise supplemental jurisdiction over state claims over which



       4  Following the submission of all briefs relating to this motion, the Employer–
Plaintiffs filed a Notice of Supplemental Authority, (Dkt. #76), asserting that the Fifth
Circuit’s recent decision on the voluntary-cessation doctrine, Speech First, Inc. v. Fenves,
979 F.3d 319 (5th Cir. 2020), confirms that the Employer-Plaintiffs’ Fourth Amendment
claim should not be considered moot. The Court disagrees.
       In Fenves, a group of students appealed the dismissal of First and Fourteenth
Amendment challenges to several policies regulating speech at the University of Texas at
Austin. Id. at 322. The Fifth Circuit held that, although the University revised some its
complained-of policies during the litigation, the plaintiff’s claims were not rendered moot
because it was not “absolutely clear that the allegedly wrongful behavior could not be
reasonably expected to recur.” Id. at 328 (quotation omitted). Fenves differs from this case in
important respects, including the fact that, although the University had made policy changes,
it had not issued a controlling statement of future intention to permanently alter the
challenged speech policies. Id. at 328–29. Most importantly, the Fifth Circuit concluded that
the University had, in fact, retained language in its policies that plainly suggested it might
return entirely to its original speech policies at issue in the lawsuit. See id. (explaining that,
“the continuing existence of the unaltered definition of ‘harassment’ in the [University’s]
Hate and Bias Incidents Policy does not make it ‘absolutely clear’ that the University will not
reinstate its original policies. After all, that Policy maintains the exact definition of
harassment that was eliminated from the [University’s] Institutional Rules”). The same is
not true here. The City “exercised its formal legislative powers to change an ordinance,”
amending Section 2–8 of its municipal code to expressly provide precompliance review for
administrative subpoenas issued pursuant to the Ordinance, and there is no suggestion that
the City will undo this provision. Id. at 329 n.3 (citing N.Y. State Rifle & Pistol Ass’n v. City
of New York, ––– U.S. ––––, 140 S.Ct. 1525, 1526, 206 L.Ed.2d 798 (2020)).


                                               19
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 20 of 25 PageID #: 1735




it would not have original jurisdiction so long as those claims are “part of the same

case or controversy” as the original-jurisdiction claims. Id. § 1367(a). However, once

a “district court has dismissed all claims over which it has original jurisdiction,” a

district court may decline to exercise supplemental jurisdiction over a state claim. Id.

      Invoking these statutory provisions, and with the dismissal of the Employer-

Plaintiffs’ Fourth Amendment claim—the only remaining federal claim in this suit—

the City contends that the Court should no longer exercise supplemental jurisdiction

over the state preemption claim. In response, the Plaintiffs contend that the Court

should retain jurisdiction over the state preemption claim, even in the absence of any

remaining federal claim, for three reasons: (1) the state issue is neither novel nor

complex; (2) judicial economy favors retention because the case is “almost over”; and

(3) because, in light of the Court’s injunction, it would be unfair and irreparably

harmful to Plaintiffs if the Court dismissed the state preemption claim.

      A court may decline to exercise supplemental jurisdiction over a claim if:

      (1) [T]he claim raises a novel or complex issue of State law, (2) the claim
      substantially predominates over the claim or claims over which the
      district court has original jurisdiction, (3) the district court has
      dismissed all claims over which it has original jurisdiction, or (4) in
      exceptional circumstances, there are other compelling reasons for
      declining jurisdiction.

28 U.S.C. § 1367(c). In this Circuit, the “‘general rule’ is that state-law claims should

be dismissed after all of the federal-law claims to which they are pendant have been

dismissed.” Lamar Tex. Ltd. P’ship v. City of Port Isabel, No. B-08-115, 2010 WL

441484, at *2 (S.D. Tex. Feb. 3, 2010) (citing Premiere Network Servs., Inc. v. SBC

Commc’ns, Inc., 440 F.3d 683, 692 (5th Cir. 2006)). However, notwithstanding this



                                           20
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 21 of 25 PageID #: 1736




general rule, the Court retains discretion to exercise supplemental jurisdiction over

remaining state claims when all federal claims have been dismissed. Id. (citing

Carlsbad    Tech.,   Inc. v.   HIF   Bio,   Inc.,   556 U.S. 635, 639,   129 S.Ct. 1862,

173 L.Ed.2d 843 (2009)). When making this decision, a court must balance the

Section 1367(c) factors listed above with the factors of judicial economy, convenience,

fairness, and comity. Id. (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350,

108 S.Ct. 614, 98 L.Ed.2d 720 (1988)). No single factor is dispositive. Batiste v. Island

Records Inc., 179 F.3d 217, 227 (5th Cir. 1999).

      On balance, the Section 1367(c) factors weigh in favor of retaining the state

preemption claim in this case. The first factor to be examined is whether the state

preemption claim raises a novel or complex issue of law. As the Fifth Circuit has

explained, “[t]he absence of any difficult state-law questions . . . weighs heavily” in

favor of retaining jurisdiction. Id. (reversing dismissal of state-law claims). As

relevant here, this Court has already recognized that Texas preemption law is well

delineated. ESI, 450 F.Supp.3d at 729. Further, two Texas intermediate appellate

courts have now held that Texas law preempts city ordinances that mirror the City

of Dallas ordinance at issue here, requiring private employers to provide paid sick

leave. See Washington v. Associated Builders and Contractors of S. Tex. Inc., No. 04-

20-00004-CV, 2021 WL 881288 (Tex. App.—San Antonio March 10, 2021, no pet. h.)

(affirming a temporary injunction against enforcement of the City of San Antonio’s

paid-sick-leave ordinance, holding that Texas state law “preempts a home-rule city’s

ordinance that establishes a mandatory minimum wage”); Tex. Ass’n of Bus. v. City




                                            21
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 22 of 25 PageID #: 1737




of Austin, 565 S.W.3d 425, 440 (Tex. App.—Austin 2018, pet. denied) (reaching the

same result as to the City of Austin’s paid-sick-leave ordinance). Thus, this first factor

weighs in favor of retaining jurisdiction over the state preemption claim.

      Next, the Court must consider whether the state claim substantially

predominates over the federal claims in this lawsuit. In situations in which all federal

claims have been dismissed, as here, the state claims “clearly predominate” over the

now-nonexistent federal claims. McClelland v. Gronwaldt, 155 F.3d 507, 519–20

(5th Cir. 1998), overruled on other grounds by Arana v. Ochsner Health Plan,

338 F.3d 433 (5th Cir. 2003). Thus, this factor, as well as the third factor—whether

the district court has dismissed all claims over which it has original jurisdiction—

weigh against retaining supplemental jurisdiction.

      The last Section 1367(c) factor asks whether there are any exceptional

circumstances creating other compelling reasons to decide against retaining

jurisdiction. The City alleges none and the Court is aware of none. Thus, two factors

weigh in favor of retaining jurisdiction over the state preemption claim and two weigh

in favor of declining to retain jurisdiction. See Smith v. Amedisys Inc., 298 F.3d 434,

447 (5th Cir. 2002).

      Finally, the Court must evaluate whether the second and third factors above

outweigh the other Section 1367(c) factors, as well as the common-law factors of

judicial economy, convenience, fairness, and comity. Id.; accord Lamar, 2010 WL

441484, at *2 (citing Cohill, 484 U.S. at 350). Concerning judicial economy,

convenience, and fairness to the parties, this case, which turns predominantly on




                                           22
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 23 of 25 PageID #: 1738




questions of law, has been pending for approximately eighteen months, the discovery

and dispositive motion deadlines have passed, and a fully briefed motion for summary

judgment is pending. If the Court now declines to exercise supplemental jurisdiction

over the state preemption claim, the parties will be forced to begin the litigation

process all over again, implicating redundant judicial proceedings that would require

the parties to duplicate the work already accomplished in this litigation.

      Under similar circumstances, courts have retained supplemental jurisdiction.

For example, in Mendoza v. Murphy, 532 F.3d 342 (5th Cir. 2008), the district court

retained jurisdiction over state claims even after dismissing the federal claims. Id.

at 346. On appeal, the Fifth Circuit held that the district court did not abuse its

discretion in retaining jurisdiction because the case “had been pending for well over

a year, the discovery deadline had passed, and the parties had fully briefed

[the d]efendants’ motion for summary judgment.” Id. at 347. On these facts, the court

held that the district court had “substantial familiarity with the merits of the case”

and that it was reasonable for the district court to conclude that “further proceedings

in the district court would prevent redundancy and conserve judicial resources.” Id.;

see also Lamar, 2010 WL 441484, at *4 (after granting partial summary judgment

such that only state claims remained in the case, the court concluded that, having

already invested substantial time in resolving the summary-judgment motion, and

with little for the court or parties to do before proceeding to trial, it should retain

supplemental jurisdiction over the state law claims).




                                          23
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 24 of 25 PageID #: 1739




      For similar reasons, retaining jurisdiction over the state preemption claim is

appropriate here. As in Mendoza, this case has been pending for well over a year, the

discovery deadline has passed, and the parties have fully briefed Plaintiffs’ motion

for summary judgment. The Court is familiar with the merits of the case, having

devoted substantial time to reviewing the parties’ dismissal, summary-judgment, and

preliminary-injunction briefing, researching the legal issues raised concerning

Plaintiffs’ challenge to the Ordinance, and reaching the decisions set forth in the

Court’s preliminary-injunction order. See Smith, 298 F.3d at 447. Moreover, the

remaining issue—whether Texas state law preempts the Ordinance—is not complex,

is well known to the Court, and is ripe for summary disposition as a pure legal issue.

See id. Because the factors of judicial economy, convenience, and fairness to the

parties, combined with the lack of a complex or novel question of state law, all favor

retaining jurisdiction of the state claim, the Court concludes that these factors

outweigh the fact that the federal claims have been dismissed. The Court will exercise

its discretion to retain jurisdiction over the state preemption claim.

                                   IV. CONCLUSION

       For the reasons stated above the Court GRANTS in part and DENIES in

part Defendants’ Motion to Dismiss. (Dkt. #69). As to the Employer-Plaintiffs’ Fourth

Amendment claim, Defendants’ motion to dismiss is GRANTED. It is therefore

ORDERED that the Employer-Plaintiffs’ Fourth Amendment claim is DISMISSED

with prejudice.




                                          24
Case 4:19-cv-00570-SDJ Document 85 Filed 03/25/21 Page 25 of 25 PageID #: 1740




       As to Plaintiffs’ state preemption claim, Defendants’ motion to dismiss is

DENIED. The Court will retain jurisdiction over the state preemption claim.

      So ORDERED and SIGNED this 25th day of March, 2021.




                                         ____________________________________
                                         SEAN D. JORDAN
                                         UNITED STATES DISTRICT JUDGE




                                       25
